Citation Nr: 0525845	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-19 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant has basic eligibility to receive 
educational assistance benefits under Chapter 32, Title 38, 
United States Code.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel













INTRODUCTION

The appellant had active military service from June 1993 to 
August 1994.  He also served in the New Mexico Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma.                 

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

By a February 2004 decision letter, the RO concluded that the 
appellant was not eligible for Chapter 32 educational 
assistance benefits because he failed to meet basic service 
eligibility requirements provided by law.  The appellant 
filed a notice of disagreement in February 2004, and a 
statement of the case was issued in April 2004.  In April 
2004, the appellant submitted a substantive appeal and 
requested a hearing before the Board at the VA Central Office 
in Washington, D.C.  A letter from the Board to the 
appellant, dated in June 2004, shows that at that time, the 
Board had scheduled the appellant for a Central Office 
hearing in August 2004.  However, in a letter from the 
appellant to the Board, received in July 2004, the appellant 
stated that he was unable to finance a trip to Washington, 
D.C., and he requested that a lawyer be appointed to act on 
his behalf to appear for him at the Board.  

An appellant is entitled to representation in all stages of 
an appeal.  38 C.F.R. § 20.600 (2004).  Under applicable law, 
if a claimant wishes to designate a recognized organization 
as his representative before VA, he must execute a VA Form 
21-22 (Appointment of Veterans Service Organization as 
Claimant's 


Representative).  38 C.F.R. § 20.602 (2004).  If a claimant 
wishes to designate an attorney as his representative, he may 
do so by executing a VA Form 22a (Appointment of Attorney or 
Agent as Claimant's Representative).  38 C.F.R. § 20.603 
(2004).  Thus, although the appellant has not appointed a 
representative in this matter, he clearly has a right to 
representation and may obtain a representative if he wishes.  
However, the Board may not appoint a representative for the 
claimant.  Thus, to preserve the appellant's due process 
rights, this case needs to be returned to the RO so that the 
RO can provide the appellant with information about 
appointing an accredited representative.  

The Board also notes that although the appellant has stated 
that he is unable to attend a Central Office hearing due to 
financial reasons, it is unclear as to whether, in lieu of 
the Central Office hearing, he wants a hearing at the RO 
before a local hearing officer, a Travel Board hearing, or a 
videoconference hearing.  Therefore, to ensure full 
compliance with due process requirements, the appeal is 
remanded to the RO for the following development:   

1.  The RO must advise the appellant 
about the process for obtaining an 
accredited representative and provide him 
with the appropriate forms (VA Forms 21-
22, 22a) so that he may designate an 
accredited representative if he so 
desires.  38 C.F.R. § 20.600.  

2.  The RO must also contact the 
appellant to determine whether or not he 
wishes to have a hearing at the RO before 
a local hearing officer, a Travel Board 
hearing, or a videoconference hearing in 
lieu of the Central Office hearing.  
Then, the RO must schedule any hearing 
that he requests.  If he does not want a 
hearing, the case must be returned to the 
Board for further appellate review, if in 
order. 

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


